[Execution Copy]

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEEMENT

This Amendment No. 1 (“Amendment No. 1”) to the Employment Agreement dated as of
November 21, 2005 (the “Employment Agreement”) between Loral Space &
Communications Inc., a Delaware corporation (the “Company”), and Avi Katz (the
“Executive”) is entered into as of June 19, 2006.

WHEREAS, the Company and Executive are presently parties to the Employment
Agreement; and

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein;

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:



  1.   Capitalized terms used herein without definition shall have the meaning
ascribed thereto in the Agreement.



  2.   Executive’s Base Salary in effect prior to July 1, 2006 (the “Effective
Date”) was $438,048 per annum (the “Original Base Salary”). Effective as of the
Effective Date and for the period ending on the day preceding the expiration of
the Term, Executive’s Base Salary as set forth in Section 4(a) of the Employment
Agreement, shall be $394,243 per annum (the “New Base Salary”). Except as
otherwise set forth in this Amendment No. 1, the New Base Salary shall be and
become the “Base Salary” for purposes of the Employment Agreement.



  3.   Executive’s Target Annual Bonus in effect prior to the Effective Date was
forty percent (40%) of Executive’s Original Base Salary (the “Original Target
Bonus”). With respect to the Company’s MIB Program for the 2006 fiscal year or
any subsequent fiscal year during the Term and Executive’s entitlement to an
Annual Bonus thereunder, Executive’s “Target Annual Bonus” under Section 4(b) of
the Employment Agreement shall be fifty percent (50%) of Executive’s Original
Base Salary (the “New Target Annual Bonus”). The New Target Annual Bonus shall
be and become the “Target Annual Bonus” for purposes of the Employment
Agreement, provided, however, that if at any time during the Term Executive’s
Base Salary shall be increased, for purposes of calculating Executive’s Target
Annual Bonus the Original Base Salary shall be adjusted to reflect the same
percentage increase as the percentage by which his Base Salary was increased
(“Adjusted Original Base Salary”). For example, if Executive’s Base Salary is
increased by 5%, for purposes of calculating the Target Annual Bonus, the
Original Base Salary shall be increased by 5%. For purposes of calculating
Executive’s Annual Bonus for 2006, any Annual Bonus paid shall be reduced by the
amount of Base Salary Executive received in the period from January 1, 2006 to
the Effective Date (the “Interim Period”) that is in excess of the New Base
Salary he would have received had the New Base Salary been in effect during the
Interim Period. In addition, if during the Term Executive becomes a participant
in a long term incentive plan or other similar plan under which annual grants of
stock options or other equity based awards are awarded to Executive based on
target multiples of Base Salary, Executive’s Base Salary for this purpose shall
mean his Adjusted Original Base Salary.



  4.   On the day preceding the expiration of the Term, Executive’s Base Salary
shall revert to and shall be and become his Adjusted Original Base Salary and,
with respect to his participation in the Company’s MIB program in respect of
periods after expiration of the Term, his Target Annual Bonus shall revert to
and shall be and become 40% of his Adjusted Original Base Salary (the “Restored
Target Annual Bonus”) (for the avoidance of doubt, this means that Executive’s
Target Annual Bonus for the 2007 fiscal year payable on or before March 15,
2008, if earned, shall be the sum of (x) his New Target Annual Bonus for the
period commencing January 1, 2007 and ending on the expiration of the Term plus
(y) the Restored Target Annual Bonus for the period commencing upon expiration
of the Term and ending on December 31, 2007).



  5.   If (x) Executive’s employment with the Company is terminated upon the
expiration of the Term or (y) the Term under the Employment Agreement is not
renewed or extended and Executive continues to be employed by the Company after
the Term on an “at will” basis and Executive’s employment is thereafter
terminated, Executive shall be designated by the Plan Administrator thereunder
as an “Eligible Employee” and covered by, and entitled to severance benefits
under, the severance policy adopted by the Board of Directors and in effect on
the date hereof (a copy of which has been provided to Executive and is attached
hereto as Exhibit A) or such other severance policy generally applicable to
employees of the corporate office as may then have been adopted in good faith by
the Board of Directors and then be in effect. For purposes of calculating
severance to which Executive may be entitled with respect to a termination of
Executive’s employment upon or after expiration of the Term, references in the
applicable severance policy to Base Salary shall mean Executive’s Adjusted
Original Base Salary in effect upon expiration of the Term as such may have been
further increased after expiration of the Term and prior to the date of
termination. Adjusted Original Base Salary shall also be used for purposes of
calculating any earned and accrued, but unused vacation pay to which Executive
may be entitled upon termination either during or after the Term.



  6.   Notwithstanding any provision in the Employment Agreement to the
contrary, if any provision of the Employment Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Company shall,
after consulting with Executive, reform such provision to comply with Code
Section 409A; provided that the Company agrees to maintain, to the maximum
extent practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A.
Notwithstanding any provision in the Employment Agreement to the contrary, any
payment otherwise required to be made thereunder to Executive at any date as a
result of the termination of Executive’s employment shall be delayed for such
period of time as may be necessary to satisfy Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”). On the
earliest date on which such delayed payments can be made without violating the
requirements of section 409A(a)(2)(B)(i) of the Code, there shall be paid to
Executive, in a single cash lump sum, an amount equal to the aggregate amount of
all payments delayed pursuant to the preceding sentence.



  7.   Provisions of this Amendment shall survive any termination of employment
and the expiration of the Term if so provided herein or if necessary or
desirable fully to accomplish the purposes of such provision, including, without
limitation, the obligations of the Company under Section 5 hereof.



  8.   Except as expressly amended by this Amendment No. 1, the Employment
Agreement remains in full force and effect and nothing in this Amendment No. 1
shall otherwise affect any other provision of the Employment Agreement or the
rights and obligations of the parties thereto.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 1
as of the day and year first above written.

LORAL SPACE & COMMUNICATIONS INC.

By:  /s/ Michael B. Targoff
Name: Michael B. Targoff
Title: Chief Executive Officer


/s/ Avi Katz 

Avi Katz

